Citation Nr: 0532965	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  97-34 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to December 18, 1995, 
for a 100 percent rating for post-traumatic stress disorder 
(PTSD), or for a total disability rating based on individual 
unemployability (TDIU) effective prior to December 18, 1995, 
based on unadjudicated informal claims for TDIU.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which increased the disability rating of 
the veteran's service-connected PTSD from 70 percent to 100 
percent, and assigned an effective date of December 18, 1995 
(the day the RO received the veteran's application for an 
increased rating).  The veteran appeals for an effective date 
prior to December 18, 1995, for a 100 percent rating for 
PTSD.

This case was previously before the Board in June 2000, at 
which time it was remanded for additional development.  After 
completing that development, the RO issued a June 2001 
determination which continued the previous denial of an 
effective date prior to December 18, 1995.  

The instant appeal was again before the Board and a decision 
was issued in August 2001, denying an effective date prior to 
December 18, 1995, for a 100 percent rating for PTSD.  In 
that decision the Board also found that the veteran's claim 
of entitlement to a TDIU was moot because of the grant of a 
100 percent schedular rating.  The veteran appealed these 
determinations to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court).  In a "Joint Motion 
for Remand to the Board and to Stay Proceedings" (Joint 
Motion), filed in April 2002, the parties moved the Court to 
vacate the Board's decision because the Board did not address 
the veteran's arguments regarding entitlement to TDIU prior 
to December 18, 1995 based upon unadjudicated informal 
claims.  By Order in April 2002, the Court granted the 
motion, vacated the August 2001 Board decision, and remanded 
the matter to the Board for further action.  

In a December 2002 decision, the Board denied entitlement to 
an effective date prior to December 18, 1995, for the 
assignment of a 100 percent rating for PTSD as well as for a 
TDIU based on unadjudicated claims.  The veteran appealed 
that decision to the Court and again a Joint Motion was filed 
by the parties in March 2003.  By Order in March 2003, the 
Court granted the motion, vacated the December 2002 Board 
decision, and remanded the matter to the Board for compliance 
with the Veterans Claims Assistance Act of 2000 (the VCAA) 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  
Accordingly, the Board remanded the matter to the RO in April 
2004 compliance with the VCAA.  The Board found it necessary 
to remand the case again to the RO in March 2005 to fully 
comply with the Board's remand order (pursuant to the Court's 
Order noted above).  The RO completed the necessary action 
and this matter is properly returned to the Board for further 
appellate consideration.  As such, a new remand is not 
required to comply with the holding of Stegall v. West, 11 
Vet. App. 268 (1998).

The Board points out here, as it did in its April 2004 and 
March 2005 remands, that VA revoked the veteran's 
representative's authority to represent VA claimants 
effective July 2003.  The Board informed the veteran of this 
fact in a September 2003 letter, and offered the veteran the 
opportunity to obtain a new representative.  The veteran did 
not respond to the Board's September 2003 letter, and the 
veteran is currently without representation in this appeal.


FINDINGS OF FACT

1.  An April 1991 RO decision denied the veteran's claim for 
an evaluation in excess of 50 percent for his service-
connected PTSD; the veteran was notified of the decision, and 
he did not appeal.

2.  The veteran's reopened claim for an increased rating for 
PTSD was received on December 18, 1995; a June 1996 RO 
decision increased the disability rating for his PTSD from 50 
percent to 70 percent, effective December 18, 1995, and a 
December RO 1996 decision increased that rating to 100 
percent, also effective from December 18, 1995.

3.  The evidence of record does not show that a formal or 
informal claim for an increased rating was received between 
the time of the unappealed 1991 RO decision and the receipt 
of the reopened claim in December 1995; nor is it factually 
ascertainable that the veteran's PTSD had increased to 
demonstrate more than considerable social and industrial 
impairment during the year prior to December 18, 1995.

4.  The evidence of record does not show that a formal or 
informal claim for a total compensation rating due to 
individual unemployability secondary to service-connected 
psychiatric and foot disorders was received prior to or 
between the time of the unappealed 1991 RO decision and the 
receipt of the reopened claim in December 1995; the medical 
evidence and statements from the veteran prior to December 
1995 were properly construed as reopened claims for an 
increased rating; there is no evidence dated prior to that 
time that shows that the veteran was prevented from securing 
or sustaining more than marginal or substantially gainful 
employment as a sole result of his service-connected PTSD and 
foot disorder.


CONCLUSIONS OF LAW

1.  The April 1991 RO decision, which denied a rating in 
excess of 50 percent for PTSD, is final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. § 19.192 (1990).

2.  The requirements for an effective date for a 100 percent 
rating for PTSD, prior to December 18, 1995, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400(o)(2) (2005).

3.  The requirements for an effective date for a total 
disability rating based on individual unemployability for 
service-connected disability, prior to December 18, 1995, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400(o)(2), 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
See 38 U.S.C.A. §§ 5102 and 5103.  The Board concludes that 
the discussions in the June 1996 and December 1996 rating 
decisions; the September 1997 Statement of the Case; the 
August 2001 and December 2002 Board Decisions; the June 2000, 
April 2004, and March 2005 Board Remands; the July 1998, 
September 2004, and July 2005 Supplemental Statements of the 
Case; and letters sent to the veteran by the RO dated in 
April 2004 and March 2005, adequately informed him of the 
information and evidence needed to substantiate his claim.  
The July 2005 Supplemental Statement of the Case set forth 
the laws and regulations applicable to the veteran's claims, 
including 38 C.F.R. § 3.159.  Further, letter from the RO to 
the veteran dated in March 2005 informed him of the types of 
evidence that would substantiate his claim; that he could 
obtain and submit private evidence in support of his claim; 
and that he could have the RO obtain VA and private evidence 
if he completed the appropriate medical releases for any 
private evidence he wanted the RO to obtain.  In sum, the 
veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, the VCAA notice that was provided to the 
veteran in March 2005 contains the language of the "fourth 
element" in that it stated on the first page of the letter 
that the veteran was to submit all evidence in your 
possession that pertains to your appeal.  Thus, the Board 
finds that the veteran was fully notified of the need to give 
VA any evidence pertaining to his claim.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, each of the four content requirements 
of a VCAA notice has been fully satisfied not only through 
various communications with the veteran, but also in the 
March 2005 letter from the RO.  Even if, however, it is 
determined that an error exists in not providing a single 
notice to the veteran covering all content requirements, such 
error is harmless error.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

With respect to the timing of the notice, the Board points 
out that the Court held in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appealed AOJ 
decision was pending at the time the VCAA was enacted and, as 
such, notice prior to that decision was not possible.  The 
Court acknowledged in Pelegrini that some claims were pending 
at the time the VCAA was enacted and that proper notice prior 
to the initial AOJ decision was impossible.  The Court 
specifically stated in Pelegrini that it was not requiring 
the voiding or nullification of any AOJ action or decision, 
only finding that appellants are entitled to VCAA-content-
complying notice.  Thus, the timing of the notice in this 
matter does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claim.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  As the issue is entitlement to an 
effective date prior to December 18, 1995, medical evidence 
dated after that time is not relevant to this appeal and all 
of the available medical evidence dated prior to that time 
has been obtained and associated with the record.  For the 
same reason, the Board finds that a medical examination is 
not required.  

In view of the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would be redundant and serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.

Factual Background

Historically, by March 1977 decision, the RO initially 
granted service connection for depressive neurosis with 
anxiety and assigned a rating of 10 percent, effective 
November 22, 1976, the date of receipt of the veteran's 
original claim for service connection.

Based on medical evidence generated subsequent to the March 
1977 decision, the RO issued numerous decisions regarding 
entitlement to an increased evaluation for the veteran's 
service-connected psychoneurotic disorder.  By May 1980 
decision, the RO increased the evaluation of the veteran's 
psychoneurotic disorder from 10 percent to 30 percent 
disabling.  In a February 1981 decision, upon review of 
recent medical evidence, the RO rated the veteran's 
psychiatric disorder as PTSD and continued the 30 percent 
rating.

Of record is a July 1981 decision by an Administrative Law 
Judge (ALJ) for the Social Security Administration (SSA), 
which was associated with the claims folder in March 1987.  
As set forth in the SSA decision, the evidence of record 
before the ALJ showed that the veteran received treatment for 
numerous psychiatric conditions, dating back to his period of 
active service, including a moderately disabling anxiety 
reaction and a passive-aggressive personality disorder.  The 
Board notes that service connection is not in effect for a 
personality disorder.  Moreover, a personality disorder is 
not recognized as a disability for VA compensation purposes. 
38 C.F.R. §§ 3.303(c), 4.9, 4.127; Beno v. Principi, 3 Vet. 
App. 439 (1992).  Post-service diagnoses included depressive 
neurosis with anxiety; a (nonservice-connected) manic-
depressive illness of a psychotic type; and a (nonservice-
connected) hysterical personality disorder of moderate 
severity.  The ALJ held that the veteran's mental impairments 
were "sufficiently severe as to preclude him from all 
substantial gainful activity, and that he is under a 
"disability" as that term is defined in the Social Security 
Act," and thus the veteran met the disability provisions for 
supplemental security income benefits.

The Board notes at this juncture that it is not bound by the 
findings of disability and/or unemployability made by other 
agencies, including the Social Security Administration.  See 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

In March 1984, the veteran submitted a claim for a rating in 
excess of 30 percent for his service-connected psychoneurotic 
disorder.  He noted at that time that he was found to be 
disabled for Social Security benefits because of his 
psychiatric disability in 1979.  In April 1984, the veteran 
submitted an application for compensation, VA Form 21-526, 
which included information that he had not worked since 1979 
and was receiving Social Security benefits.  In May 1984, 
during a VA Review Psychiatric Examination, the veteran was 
noted to be unemployed.  By August 1984 decision, the RO 
increased the disability rating of the veteran's PTSD from 30 
percent to 50 percent.

An October 1985 Social and Industrial Survey (SIS) noted that 
the veteran was unemployed and no longer attempted to work.  
The social worker noted that the veteran seemed "to remain 
dysfunctional in marital state and employment areas."  Upon 
an October 1985 VA examination, the examiner noted that the 
veteran had not worked at all since service and had been on 
Social Security disability since 1979.

The Board denied a rating greater than 50 percent for PTSD in 
a decision dated in November 1987.  The Board implicitly 
found that the veteran's PTSD alone did not preclude 
employment.

A social worker noted in an August 1988 SIS that the veteran 
was "not stable enough to maintain employment."  In October 
1988, the veteran submitted a letter indicating that he had 
been totally disabled per the Social Security Administration 
since 1979 due to his service-connected disability resulting 
from Vietnam.

The veteran underwent another VA examination in December 1988 
and related that he had been unemployed for a number of 
years.  The examiner noted that the veteran's feelings of 
futility were related to his awareness that insofar as 
accessibility to jobs or employment, that "I am considered a 
danger to co- workers." The veteran also stated that he had 
not worked in ten years.  No opinion on employability was 
proffered at that time.

In February 1989, the veteran noted in a letter that he was 
not able to seek gainful employment.  A notice of 
disagreement, dated in February 1989, submitted by the 
Disabled American Veterans, noted that the veteran had been 
unemployed since 1979 and was requesting a schedular 100 
percent evaluation.

In the veteran's substantive appeal, dated in April 1989, he 
again noted that he had been unemployed for the past 10 years 
due to his service-connected conditions.  He further 
asserted, in essence, that a total compensation rating based 
on individual unemployability was warranted.  The veteran 
testified at a personal hearing in June 1989 that he 
continued to be unemployed and was receiving Social Security 
benefits; he advised that the Social Security Administration 
would not allow him to go back to work.  The veteran further 
reported that he had been told that if he gave up his 
disability payments and worked even one day he would not get 
benefits until he reached the age limit.  He stated that he 
left his last job in 1979 because he had blacked out while 
working on a smokestack.

In April 1990, the Board again denied the veteran's appeal 
for a rating in excess of 50 percent for his PTSD.  In 
October 1990, however, the veteran filed another claim for an 
increased evaluation, contending that the service-connected 
PTSD had increased in severity to such a degree that a 100 
percent rating was warranted.  That same month another SIS 
was performed and the veteran again noted his history of 
unemployment for the previous 12 years (1978).

The veteran was afforded a VA PTSD examination in February 
1991, during which he complained of flashbacks and recurring 
nightmares related to his experiences in Vietnam.  He related 
that he stayed home all the time and did not watch 
television; he complained of irritability and a short temper, 
and said that he had raged at his wife.  He reported that he 
last worked in 1979 as a building laborer and had been 
largely sedentary since that time.  On objective examination, 
the veteran was tremulous, fearful, and avoided eye contact.  
He was preoccupied with guilt feelings about this 
irritability and loss of temper.  He complained that he was 
preoccupied with his low frustration tolerance.  The 
examining physician noted that the veteran had no major 
survival guilt, but did have constant intrusive thoughts and 
was reliving the distress of his Vietnam combat experiences.  
The veteran noted that "No one will hire me, and my wife's 
pregnant.  I can't afford it.  I should go out and kill 
myself."  No major cognitive deficits were elicited and no 
opinion on employability was proffered at that time.

By April 1991 decision, the RO denied the veteran's claim for 
a rating in excess of 50 percent for his PTSD.  The veteran 
did not appeal that decision.

The veteran submitted a statement to the RO in August 1993 
requesting to "re-open my compensation case and be re-
evaluated for Agent Orange."  He further stated, "I 
understand some new diagnosis's (sic) have been added to the 
list.  Please let me know when I can expect to be examined 
for this."  The RO sent the veteran a letter later that month 
requesting that he specify the disability that he was 
attributing to Agent Orange exposure.  The veteran failed to 
respond and, in a letter mailed to him in December 1993, the 
veteran was informed that, in the absence of his specifying 
what disability he was claiming, his claim could not be 
granted.  He was again requested to specify the disability 
that he was attributing to Agent Orange exposure. The veteran 
again failed to respond.

Chronologically, the claims folder reveals that the next 
document received by the RO indicating that the veteran's 
PTSD may have increased in severity was his claim for an 
increased evaluation of his PTSD, received by the RO on 
December 18, 1995.

Upon a VA PTSD examination in February 1996, the examiner 
concluded that the veteran had severe, chronic, war-related 
PTSD.  It was noted that the veteran had a significant 
history of treatment for his PTSD-related symptoms since 
1980, and that said treatment was rendered at VA Medical 
Centers in Marion and Danville, Illinois; St. Louis, 
Missouri; and in Corpus Christi and San Antonio, Texas.

Based on the clinical findings of the February 1996 VA 
examination, the RO issued a June 1996 rating decision which 
increased the rating of the veteran's PTSD from 50 percent to 
70 percent, effective December 18, 1995 (the date of receipt 
of the veteran's most recent claim for an increased rating).  
Subsequent to the June 1996 rating decision, the RO obtained 
VA outpatient records from the VA Medical Center in Danville, 
Illinois, dated from December 1995 to May 1996.  The records 
reflect ongoing treatment for PTSD, and an outpatient record 
dated in January 1996 showing a diagnosis of severe PTSD.

By December 1996 decision, the RO increased the rating 
assigned the veteran's service-connected PTSD from 70 percent 
to 100 percent, effective December 18, 1995 (relating back to 
the date the RO received the veteran's claim for an 
evaluation in excess of 50 percent).  The veteran's previous 
representative filed a timely notice of disagreement with the 
decision, specifically disagreeing with the assigned 
effective date.  The representative also argued that any 
hospital reports generated prior to June 1996 RO decision 
should serve as informal claims for increased evaluations, 
and thus may give rise to entitlement to an earlier effective 
date for the 100 percent rating.

As noted in the Introduction to this decision, this case was 
before the Board in June 2000, at which time it was remanded 
for further development.  Specifically, the Board noted that 
the February 1996 VA examination report indicated that VA 
medical records not yet associated with the claims folder may 
exist.  Accordingly, the Board's remand directed the RO to 
obtain all VA mental health records pertaining to the 
veteran, dated from April 22, 1991, from the following 
facilities: Marion VA Medical Center, St. Louis VA Medical 
Center, Danville VA Medical Center, Corpus Christi VA Medical 
Center and the San Antonio VA Medical Center.  The record 
reflects that the RO, as directed by the June 2000 remand, 
requested the identified medical records from said VA medical 
facilities.

In July 2000, the San Antonio VA Medical Center informed the 
RO that there were no records pertaining to the veteran at 
that facility.  In October 2000, the Corpus Christi VA 
Medical Center replied that there were no records at that 
facility pertaining to the veteran.  The St. Louis VA Medical 
Center replied that the records on file at that facility 
which pertained to the veteran had been transferred to the 
Marion VA Medical Center.  The record reflects that medical 
records from the St. Louis VA Medical Center (received 
through the Marion VA Medical Center) consisted of a December 
29, 1988, medical report showing results of blood and 
chemical tests.  

Outpatient treatment records were furnished indicating 
treatment at the Marion VA Medical Center.  Specifically, an 
outpatient report dated in September 1994 revealed that the 
veteran was treated for ulceration on his hands, and a 
November 1999 report reflected results of an 
electrocardiogram.  In response to the RO request for medical 
records, the Marion VA Medical Center indicated that the 
September 1994 and November 1999 reports were the only 
records pertaining to the veteran's treatment at that 
facility, and to their knowledge those were the only dates on 
which he was treated at the Marion VA Medical Center.

Medical records obtained from the Danville VA Medical Center 
document treatment the veteran continued to receive at that 
facility for his service-connected PTSD from September 1996 
to April 2000.

Legal Criteria and Analysis

As noted, the veteran filed a claim for an increased 
evaluation for his PTSD in October 1990.  By April 1991 
decision, the RO denied the claim for a rating greater than 
50 percent for PTSD.  The veteran was properly notified of 
the RO determinations and of his appellate rights, and he did 
not appeal.  Thus, the April 1991 rating decision is final as 
to the evidence of record at that time.  38 U.S.C.A. § 
4005(c) (1988); 38 C.F.R. § 19.192 (1990).  At that time, the 
veteran's 50 percent rating for PTSD coupled with the 10 
percent disability rating assigned for the residuals of a 
punji stick wound to the foot was combined for a total rating 
of 60 percent.

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be date of receipt of the claim or the date entitlement 
arose, whichever is the later.  See 38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.  The effective date of an increase in 
disability compensation shall be the earliest date as of 
which it was factually ascertainable that an increase in 
disability had occurred, if a claim was received within one 
year from such date; otherwise, the effective date shall be 
the date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2).

The Board notes that in this case, the veteran's notice of 
disagreement and substantive appeal contained his former 
representative's argument that the veteran was entitled to an 
earlier effective date for a 100 percent rating for PTSD 
based on "informal claims" that had been filed prior to the 
December 1996 RO decision which granted the increased 
evaluation to 100 percent, effective December 18, 1995.  
Regarding these arguments, the Board notes that "application" 
is not defined in the statute; however, in the regulations, 
"claim" and "application" are considered equivalent and are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  See 38 C.F.R. § 3.1(p).  Additionally, under 38 
C.F.R. § 3.155(a), the submission of certain medical records 
may constitute an "informal claim" for an increase in 
disability compensation.  And, 38 C.F.R. § 3.157(b)(1) 
specifies that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, among 
other things, evidence of an examination or hospitalization 
by VA will be accepted as a claim for increase filed on the 
date of the examination or treatment.

In this case, the Board finds that numerous VA medical 
records were obtained and considered by the RO prior to the 
December 1996 RO decision and, in each instance, the RO 
interpreted such evidence as an "informal claim" for an 
increased rating for PTSD.  That is, the number of RO 
decisions prior to the December 1996 decision reflects that 
all such pertinent and probative evidence was properly 
characterized by the RO as an "informal claim," and on each 
occasion the RO adjudicated the issue of entitlement to an 
increased evaluation, issued a decision based on the evidence 
available at that time, and issued decisions from which the 
veteran did not appeal.  Therefore, the Board finds that, 
although the veteran's former representative is correct 
insofar as informal claims were received by the RO prior to 
December 1996, those "informal claims" were adjudicated in RO 
decisions which became final as they were not appealed.  

With respect to the veteran's statement received by the RO in 
August 1993, such was construed as a claim for service 
connection for an unspecified disability due to Agent Orange 
exposure.  The veteran did not refer to PTSD in his 
statement, he was notified of the RO's construction of his 
statement as an Agent Orange claim twice (August and December 
1993), and he was asked to specify the disability that he was 
claiming.  The veteran failed to respond to both letters.  
Under these circumstances, the Board finds that the veteran's 
August 1993 statement cannot be construed as a reopened claim 
for an increased rating for PTSD. 

The next correspondence submitted by the veteran was received 
on December 18, 1995.  This specific request for an increase 
in disability benefits is deemed to be a reopened claim.

The Board notes that effective November 7, 1996, substantive 
changes were made to the schedular criteria for evaluating 
psychiatric disorders, including PTSD, as set forth in 38 
C.F.R. §§ 4.125-4.130. See 61 Fed. Reg. 52695-52702 (1996).  
In Rhodan v. West, 12 Vet. App. 55 (1998), the Court observed 
that when the Secretary adopted the revised mental disorder 
rating schedule and published it in the Federal Register, the 
publication clearly stated an effective date of November 7, 
1996.  The Court added, because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  Therefore, in view of the effective date 
rule contained in 38 U.S.C.A. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply November 7, 1996, as the effective 
date of the revised regulations prevented the application, 
prior to that date, of the liberalizing law rule stated in 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Accordingly, 
the Court held that for any date prior to November 7, 1996, 
the Board could not apply the revised mental disorder rating 
schedule to a claim.  See VAOPGCPREC 3-2000.  Consequently, 
because it is clear from the amended regulations that they 
are not to be accorded retroactive effect, the law prevents 
the application of the new standards prior to November 7, 
1996.  See 38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 
3.400(p) (2001).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  In 
regard to any request for an increased schedular evaluation, 
the Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204 (1994); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Under the criteria for mental disorders in effect prior to 
November 7, 1996, PTSD warrants assignment of a 70 percent 
rating where the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  A 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
individual must be demonstrably unable to obtain or retain 
employment.  See 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996).  

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based on actual symptomatology as it affects social and 
industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under-evaluate 
the emotionally sick veteran with a good work record, nor 
must it over-evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of the 
degree of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  See 38 C.F.R. § 4.130 
(1996).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7. 

As noted above, the effective date for an increase will be 
the date of receipt of claim, or date entitlement arose, 
whichever is later.  Thus, the Board must first determine the 
date of receipt of application for an increased rating 
following the April 1991 final decision. 

The veteran did not file any document after the April 1991 
final decision and prior to his December 1995 application for 
an increased rating which may be construed as a claim for an 
increased rating for his PTSD pursuant to 38 C.F.R. § 3.155 
(2001).  Specifically, the veteran's statement received by 
the RO in August 1993 was construed as a claim for service 
connection for an unspecified disability due to Agent Orange 
exposure; he did not refer to PTSD in the statement and he 
was notified of the RO's construction of his statement as an 
Agent Orange claim twice (August and December 1993).  The 
veteran failed to respond to the RO's two requests to specify 
the disability that he was claiming in 1993 and made no 
attempt to advise VA at that time that he was actually 
seeking to reopen his claim with respect to his service-
connected psychiatric disability.  Thus, the Board finds that 
the application for an increased evaluation received by the 
RO on December 18, 1995, is the earliest document which can 
be construed as a claim for an increased evaluation following 
the April 1991 unappealed or final RO decision.

As discussed above, the April 1991 rating decision which 
assigned a 50 percent rating for the veteran's PTSD was not 
appealed and is final in the absence of clear and 
unmistakable error.  No such error has been alleged as to the 
April 1991 rating decision.  

With respect to the claim for an increase filed in December 
1995, the law does not permit an effective date for increase 
prior to December 1994.  As noted above, the Board looks back 
one year from the date of the receipt of the claim for an 
increase, that is, the Board looks to the evidence reflecting 
the status of the veteran's psychiatric condition during the 
period from December 1994 to December 1995, to determine 
whether the evidence reflects that he was entitled to an 
increased rating during that period of time.  See 38 U.S.C.A. 
§ 5110(b)(2); Quarles v. Derwinski, 3 Vet. App. 129, 135 
(1992); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).

The RO decided, in an unappealed decision in April 1991, that 
the veteran's service-connected PTSD was appropriately rated 
50 percent disabling.  The evidence showing the status of the 
veteran's PTSD predates December 18, 1994, and was considered 
in the April 1991 decision.  The Board finds that no evidence 
was submitted that shows a change, either a decrease or an 
increase in the veteran's disability, since the last 
determination that the veteran's PTSD was properly rated as 
50 percent disabling.  Additionally, during the period 
between December 18, 1994, and December 18, 1995, there is no 
evidence showing that the disability was so severe as to be 
rated greater than 50 percent disabling under the criteria of 
Diagnostic Code 9411 effective prior to November 7, 1996.  In 
sum, the Board finds that the record does not contain 
pertinent and probative evidence establishing that there was 
an ascertainable increase in disability that would warrant 
assignment of a 100 percent rating, or even a 70 percent 
rating, under Diagnostic Code 9411 (1996) during the year 
prior to receipt of the veteran's claim for a 100 percent 
rating.  

It is contended on behalf of the veteran that the record 
shows informal claims for TDIU that were not adjudicated.  
Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. § 4.16(a) (1995). The Board notes that the 
provisions of 38 C.F.R. § 4.16(c) (1995) removed by 61 Fed. 
Reg. 52695, 52700 (1996) were inapplicable because the 
veteran was not solely service- connected for a mental 
disorder.

The Court held in Norris v. West, 12 Vet. App. 413, 421 
(1999) that when VA is considering a rating increase claim 
from a claimant whose schedular rating meets the minimum 
criteria of section 4.16(a) and there is evidence of current 
service-connected unemployability in the claimant's claims 
file or under VA control, see Bell v. Derwinski, 2 Vet. App. 
611, 612-13 (1992) (per curiam order), evaluation of that 
rating increase must also include an evaluation of a 
reasonably raised claim for a TDIU rating.  In that 
situation, where those two criteria are satisfied, a TDIU 
claim is included in every rating-increase claim, and VA 
would be required to adjudicate that TDIU claim.  Id.

Concerning a "formal" claim for TDIU, the veteran did not 
submit a VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability, at any time prior to 
December 1995.  Moreover, he did not meet the minimum 
schedular criteria for a TDIU rating.  That is, he was not 
rated 70 percent disabled due to service-connected 
disabilities.  Therefore, the evidence of his unemployability 
due to both his service-connected and nonservice-connected 
disabilities did not reasonably raise a claim under 38 C.F.R. 
§§ 3.155(c) and 3.157(b), see Servello and Quarles, for a 
rating increase including a TDIU rating under 38 C.F.R. § 
4.16(a).  Furthermore, it is important to point out at this 
juncture that the adjudication of the veteran's claims for 
increased ratings in April 1990 by the Board and in April 
1991 by the RO both considered entitlement to a 70 percent 
disability rating and denied the claim.  As such, the claim 
of entitlement to TDIU, which required a 70 percent 
disability rating, was not reasonably raised at any time 
prior to December 1995 when the formal claim was submitted.  
See Norris, at 422.

The Board further notes that, while on several occasions 
during the 1980s and early 1990s the veteran indicated that 
he was unemployable, and was found to be totally disabled by 
the Social Security Administration, he was either not 
specific as to which disabilities precluded his ability to 
work or he indicated that his unemployment was due to his 
psychiatric condition.  The former is not specific enough to 
raise a claim for unemployability due to service-connected 
disabilities as in addition to the veteran's PTSD rated as 50 
percent disabling, service connection was only in effect for 
a left foot disability with a 10 percent rating.  As to the 
latter, while there are medical records and statements 
wherein the veteran attributed his inability to work to a 
service-connected condition (PTSD), RO decisions during the 
period of time in question, including the April 1991 decision 
that became final, denied a rating in excess of 50 percent 
and, as such, implicitly found that the veteran was not 
unemployable solely due to his psychiatric condition.  As no 
formal or informal claim for a total compensation rating 
based on individual unemployability was received between the 
time of the April 1991 final RO decision denying a rating in 
excess of 50 percent for PTSD and the date of receipt of the 
next reopened claim (December 18, 1995), and as there is no 
medical evidence of record dated during the previous year 
that shows that the veteran was unemployable solely due to 
his PTSD and/or left foot disability, an earlier effective 
date for a total compensation rating based on individual 
unemployability, prior to December 18, 1995, is not 
warranted.  The Board parenthetically notes that the medical 
evidence dated prior to April 1991 does not show 
unemployability due solely to the veteran's service-connected 
disorders of PTSD and a left foot disability.  The Board also 
notes that the Social Security Administration decision found 
the veteran disabled due to a combination of psychiatric 
disorders, to include a nonservice-connected personality 
disorder.

Accordingly, the correct effective date for the assignment of 
a 100 percent rating for PTSD is the date that the RO 
received the veteran's claim, December 18, 1995.  See 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  
Additionally, an effective date earlier than December 18, 
1995, for a 100 percent rating based on individual 
unemployability due to the veteran's service-connected PTSD 
and left foot disability, is not warranted.  Consequently, as 
the preponderance of the evidence is against the claim for an 
earlier effective date for a 100 percent rating for PTSD, or 
for a total compensation rating based on individual 
unemployability, the benefit of the doubt doctrine is not 
applicable, and the claim must be denied.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An effective date earlier than December 18, 1995, for a 100 
percent schedular rating for the veteran's service-connected 
PTSD, is denied.

An effective date earlier than December 18, 1995, for a 100 
percent rating based on individual unemployability due to the 
veteran's service-connected PTSD and left foot disability, is 
denied.




____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


